 3:20-bk-13891 Doc#: 27 Filed: 12/14/20 Entered: 12/14/20 09:48:38 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION


Re:     Jeffery Scott Moss and                                               Case No. 3:20-bk-13891J
        Ginger LeAnn Moss, Debtors                                                          Chapter 7

                        APPLICATION TO EMPLOY AUCTIONEER

        Comes now Hamilton M. Mitchell, Trustee, and for his Application to Employ Auctioneer,

states and alleges as follows:

        1.     The Debtors commenced the bankruptcy case by filing a voluntary Chapter 7 petition

on October 13, 2020.

        2.     The Trustee is the duly appointed and acting Chapter 7 Trustee in the bankruptcy

case.

        3.     The property of the bankrupt estate includes, but is not limited to, certain real property

and improvements commonly known as 20263 Crowley’s Ridge Cutoff, Harrisburg, Poinsett

County, Arkansas, listed on Debtors’ Schedule A/B.

        4.     The Trustee seeks to employ Brad Wooley of Brad H. Wooley Auctioneers, Inc., an

auctioneer duly bonded in the amount of $50,000.00, as auctioneer for the purpose of inspecting,

appraising, marketing, and ultimately conducting a public sale of the real property listed on Debtor’s

Schedule A/B upon the following terms and conditions:

               a.      Commission - ten percent (10%) buyer’s premium to
                       be paid by the successful bidder OR ten percent (10%)
                       of gross sale proceeds; and

               b.      Actual and necessary expenses.

        5.     Assets in addition to the items listed above may be located, collected, or recovered

by the Trustee during the pendency of the bankruptcy case. If so, the Trustee requests authority for

the auctioneer to sell the additional assets as well on the above terms.
 3:20-bk-13891 Doc#: 27 Filed: 12/14/20 Entered: 12/14/20 09:48:38 Page 2 of 4




       WHEREFORE, the Chapter 7 Trustee prays that this Court enters an Order authorizing the

employment of Brad Wooley of Brad H. Wooley Auctioneers, Inc., as auctioneers for the estate and

for all other appropriate relief which the estate may be entitled.

       DATE             December 14, 2020

                                               Respectfully Submitted,
                                               Hamilton M. Mitchell, Trustee

                                       By:     /s/ Hamilton Moses Mitchell, Attorney
                                               Hamilton Moses Mitchell, Attorney
                                               H. M. MITCHELL & CO., P.L.L.C.
                                               1204 N. Polk St.
                                               Little Rock, AR 72205
                                               (501) 425-3431
                                               hamiltonmosesmitchell@gmail.com




                                                  2
 3:20-bk-13891 Doc#: 27 Filed: 12/14/20 Entered: 12/14/20 09:48:38 Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I, Hamilton Moses Mitchell, hereby certify that on today’s date, I electronically filed the
foregoing Amended Application with the Clerk of the Bankruptcy Court using the CMF\ECF system,
which shall send notification of the filing to all parties that are entitled to receive notice in these
proceedings.

       DATE            December 14, 2020

                                               /s/ Hamilton Moses Mitchell, Attorney
                                               Hamilton Moses Mitchell, Attorney
3:20-bk-13891 Doc#: 27 Filed: 12/14/20 Entered: 12/14/20 09:48:38 Page 4 of 4
